Title: To John Adams from Richard Peters, 25 March 1822
From: Peters, Richard
To: Adams, John


				
					Dear Sir
					Belmont March 25th. 1822.
				
				Your kind letter of the 12th. roused all my Sympathies & recollections of the pleasures & pains of “olden times”. Little do the present generation know of our anxieties, labours, & vicissitudes. What was then feeling, has now become history; & that distorted in many instances, & almost fabulous in others. The actors in the scenes which originated & ensured the present prosperity of this wonderful, et “sua si bona norint”, singularly happy country, have chiefly left the stage. A new race has succeeded, who enjoy the present with different views from those who experienced the ordeal of the past & now distant era, in which we acted. In the various walks in which we travelled, we faithfully performed our several duties, whether eminent or humble. Our consciousness of our thus being the founders of the political, as well as all other enjoyments our fellow citizens now possess, is an ample if it were even our only reward: We who have lived beyond the common age of man, participate, tho’ with an enfeebled appetite, in the fruits of our changes & toils; but not with the less sincere gratitude to the sovereign & beneficent ruler of the destinies of nations, who has crowned them with a success which all of us ardently wished, but few of us expected to see. What would look to a modern seeker after personal objects, as a vain boast, I say to you who know it to be true. Selfishness & sordid pursuits, were not known, among the true & faithful labourers in the early vineyard. We planted for posterity; & the few survivors of our departed coadjutors, enjoy the solid satisfaction of viewing the exuberance of the vintage. We took the motto, which time has proved appropriate, “sic vos non vobis”. In many a gloomy hour, we solaced ourselves with anticipations of the blessings we were about to secure for our successors; & well to this object sacrifices were so common, that they ceased to be singular. I wish we had transmitted down this inestimable propensity, so that the entail could not be broken. Self denials, & personal sacrifices to the general weal, are not now so frequently demanded; but a store of them should always be treasured up; to be brought forward when, like old & valuable coins, exigences require their circulation.We, who turn our minds back to the comparatively small population with which we began our bold enterprise of resisting the most haughty & dominant nation of the European world; are the most sensibly stricken by the present exhibition of the numbers of our people. The locality of a great proportion of them, is equally surprising. It was never in our contemplation that the old states would be governed by a new creation; which to me often appears like a magical delusion. The old idea was that “Knowledge is Power”; but we find that numbers are substituted in its place. We of the seaboard must be satisfied with having had our day; which, however, is not yet spent. I think we are reinvigorating; & may, by changing our pursuits, become as prosperous as we ought to be. The fallacious prosperity thro’ which we have passed, was a painted vapour; which dazzled whilst it deluded & destroyed.I am gratified by your Approbation of Mr Biddle’s agricultural address. Had it not been in a superior style, compared with most others on the same subject, I should not have sent it to you. Our old friends Mr Jefferson & Mr Madison, to whom I communicate mementos of early attachment, join in encomiums on Mr B’s performance. The selection of our annual orator has been commonly left to myself. I had some difficulty in prevailing over Mr Biddle’s unnecessary diffidence; but I have been fortunate in my choice. I have been long satisfied of the great merit of many members of your Massachusetts agricultural Society; who most zealously & usefully expend their money & their time, in propagating the knowledge of Agriculture—the first among the Arts of peace. None have more merit; & I am happy in perceiving their well earned success. Your manufactures are wonderfully extensive & perfect. That at Walsham is not exceeded, if equalled, in any part of the world. Capital is more abundant in the eastern section of our Union, than with us; or at least it has accumulated in hands applying it with most Judgment & Discretion. Our large manufacturing establishments have generally failed, thro’ want of real capital. They have been expensively begun, on borrowed funds, & have, for the most part, been unable to meet the pressure with which they were loaded.I most cordially & affectionately reciprocate your kindness, in recollecting our old & yet unextinguished friendly intercourse. These reminiscences frequently afford to me the most pleasing enjoyments. In my approach to the end of my 78th. year, I sometimes, in such recollections, feel the vigor of youth. I am blessed with health—the greatest of all earthly felicities. If the saying of Christina Queen of Sweden were permanently true,—to wit—that “Health is youth & sickness old age;”—a healthy old biped would never require the aid of Medea’s sorcery to renovate him. That the evening of your life, far in advance of mine, may be healthy & happy, is the sincere wish of / yours most truly & affectionately.
				
					Richard Peters.
				
				
			